Citation Nr: 1619933	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD). 

2.   Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to January 2005.
      
This case is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the May 2011 rating decision, the RO denied entitlement to service connection for depressive disorder (previously claimed as anxiety condition).  In the October 2011 rating decision, the RO denied entitlement to TDIU. 

The Veteran requested the opportunity to testify at a personal hearing before a Decision Review Officer (DRO) at the RO.  This hearing was scheduled for June 2013 but the Veteran failed to appear.  In her substantive appeal, the Veteran requested the opportunity to testify at a video conference hearing before a Veteran's Law Judge sitting in Washington, DC.  The requested hearing was scheduled for April 2016, but the Veteran did not appear for the hearing.  The Veteran did not request a postponement of the hearing date or explain why she did not appear for the hearing.  Under these circumstances, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.702. 

The Board notes that a March 2006 rating decision denied entitlement to service connection for anxiety.  However, the current issue on appeal to the Board is service connection for psychiatric conditions secondary to the Veteran's service-connected disabilities.  When a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).  The Federal Circuit has held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The term "factual basis" is defined as the Veteran's underlying disease or injury, rather than as symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  Claims based on distinctly diagnosed diseases or injuries must be considered as separate and distinct claims.  Id. at 1335.  

In the present case, the Veteran's current claim is for service connection for a psychiatric condition secondary to her service-connected disabilities.  The record contains diagnoses of depressive disorder, which is a diagnosis distinct from anxiety.  The Board notes that this appears to be a separate and distinct claim.  Further, the Veteran stated a desire to expand her claim to include direct service connection in March 2016 and provided evidence of a personal assault she experienced in service.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Due to the Veteran's March 2016 statements, the Board notes that the Veteran's claim should include the possibility of direct service connection for depression and PTSD due to an in-service personal assault.  As such, the claim on appeal was recharacterized as an acquired psychiatric disorder.

The issues of entitlement to service connection for right foot bursitis and an increased rating for service-connected asthma have been raised by the record in a March 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In a correspondence received at the RO in March 2016, the Veteran requested to withdraw from appellate review her claim for a TDIU.
CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of an appeal of a claim for a TDIU are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.A. §§ 7104, 7105(d).

As noted above, in an October 2011 rating decision the RO denied the Veteran's claim of entitlement to a TDIU.  The Veteran submitted a substantive appeal of that issue in November 2013.  In March 2016, while the issue was before the Board, the Veteran indicated that she sought to withdraw this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's TDIU claim and it is dismissed. 


ORDER

The appeal of entitlement to a TDIU is dismissed.






REMAND

The Veteran claims service connection for an acquired psychiatric disorder, to include depression and PTSD.  In January 2011, the Veteran claimed that her psychiatric condition was secondary to her service-connected illnesses.  The Veteran was examined by a VA examiner in April 2011 and this examiner concluded that it would be mere speculation to opine as to whether the Veteran's depressive disorder was due to or aggravated by her service connected disabilities.  The RO denied the Veteran's claim in a May 2011 rating decision and the Veteran appealed to the Board in February 2013.  

Subsequently, in March 2016, the Veteran submitted a statement about a personal assault she experienced during service.  The Veteran submitted another statement in March 2016 claiming that her representative had mistakenly claimed her psychiatric disorder was secondary to her service-connected disabilities instead of related to the personal assault she experienced during service.

It does not appear as if the RO's most recent adjudication of the Veteran's claim for an acquired psychiatric disorder included all theories of entitlement, namely direct service connection.  As such, additional development is required to address the Veteran's recent statements that her psychiatric disorder is directly related to her service.  

Further, the present case falls within the category of situations, to include allegations of personal/sexual assault, where it is not unusual for there to be an absence of service records documenting alleged events.  The provisions of 38 C.F.R. § 3.304(f)(5) recognize that service records may not contain evidence of personal/sexual assault, and that alternative sources may provide credible corroborating evidence of an in-service personal assault stressor.  A review of the record reveals that the Veteran has identified records that may help substantiate her claim, including assignment of a new battle partner, a complaint she filed during service, and a change in performance after her assault.  Further, the Veteran identified individuals that were involved in helping respond to her complaints of personal assault and who could provide corroboration.  It does not appear that the VA has completed development of these potential sources of evidence. 

For these reasons, a remand is necessary.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter informing her that evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault, to include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy, and that evidence of behavior changes following the claimed assault, to include a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes, is one type of relevant evidence that may be found in the mentioned sources, as outlined in 38 C.F.R. § 3.304(f)(5).  

2.  Obtain the Veteran's service personnel records.  

Specifically, VA should conduct development of the Veteran's statement that she was assigned a new battle partner, she filed a complaint following an assault during service, and she had a change in performance after her assault and being assigned a new battle partner.  See March 2016 statements; March 2016 Form 21-0781a.  

Further, VA should attempt to corroborate the Veteran's claims using the individuals the Veteran identified as having knowledge of her personal assault.  See March 2016 Form 21-0781a.  

3.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record.  

4.  With appropriate authorization from the Veteran, obtain and associate with the record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

5.  Thereafter, schedule the Veteran for a VA examination by a doctor with appropriate expertise to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  All necessary tests should be conducted.

The claims folder should be reviewed by the examiner and the examiner's report should note that review, including but not limited to noting the review of the Veteran's statements and the Veteran's service treatment and personnel records.  The examiner is asked to furnish an opinion with respect to the following questions:

(A) Identify all current acquired psychiatric disorder(s) that have been present at any time since the Veteran filed her claim in January 2011. 
(B) If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to personal assault; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether her symptoms are related to the identified stressor(s).

(C) For each currently diagnosed acquired psychiatric disorder, is it at least as likely as not that such disorder had on its onset during or was otherwise related to the Veteran's service? 

The rationale for all opinions expressed should be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

6.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of service connection for an acquired psychiatric disorder.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


